Citation Nr: 1443287	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  09-23 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder.

2.  Entitlement to a disability rating in excess of 10 percent for coronary artery disease prior to May 1, 2009.


REPRESENTATION

Appellant represented by:	Joseph, R. Moore, Esq.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from November 1966 to February 1970.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Houston, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  That decision increased the rating of the Veteran's service connected posttraumatic stress disorder from 30 to 50 percent from September 19, 2006, the date of the claim for increase.

In March 2009, the Veteran testified at a hearing before a Decision Review Officer at the RO; the transcript is associated with the claim file.

In an October 2012 decision the Board granted a 70 percent rating for posttraumatic stress disorder.  The Veteran appealed that decision to United States Court of Appeals for Veterans Claims (Veterans Court).  In a March 2014 order the Veterans Court vacated and remanded that part of the Board's October 2012 decision that denied a 100 percent schedular rating for posttraumatic stress disorder for action consistent with the Joint Motion for Remand.

In a January 2012 rating decision, the RO granted service connection for coronary artery disease, post bypass, and assigned a 10 percent rating from September 19, 2006, a 30 percent rating from May 1, 2009, and a 60 percent rating from September 2, 2011.  The Veteran subsequently perfected an appeal on the issue of entitlement to a disability rating in excess of 10 percent for coronary artery disease prior to May 1, 2009.







FINDINGS OF FACT

1.  In August 2014, prior to the promulgation of a decision in the appeal, the Board received a request from the Veteran to withdraw the issue of entitlement to a disability rating in excess of 10 percent for coronary artery disease prior to May 1, 2009.

2.  The competent evidence, taken together, does not demonstrate that the Veteran's posttraumatic stress disorder has resulted in total social impairment at any time during the appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to a disability rating in excess of 10 percent for coronary artery disease prior to May 1, 2009, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for a disability rating in excess of 70 percent for posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1 , 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issue

The Veteran has withdrawn the issue of entitlement to a disability rating in excess of 10 percent for coronary artery disease prior to May 1, 2009.  There remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  The Board does not have jurisdiction to review that issue, and dismissal is warranted.


Rating of Posttraumatic Stress Disorder

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

October 2006, July 2008, and April 2009 letters satisfied the duty to notify provisions.  The letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in an October 2012 rating decision.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  

The Veteran's service treatment records, VA treatment records and examination reports, a private examination report, and Social Security Administration records have been obtained.  VA examinations were conducted in November 2006, October 2007, March 2009, and April 2011; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  There is no allegation that the Veteran's disability has worsened since the most recent examination; rather, the Veteran's representative contends that the disability level has been consistent throughout the appeals period.  As the reports of the VA examinations are based on the Veteran's medical history and described the disability in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms.  See 38 C.F.R. § 4.126.  After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is experiencing.

Posttraumatic stress disorder is rated under Diagnostic Code 9411, which is governed by the General Rating Formula for Mental Disorders.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Rather, all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV, are to be considered.  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, then the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  The Federal Circuit has embraced the CAVC's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The currently assigned 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  

A 100 percent rating is warranted upon a showing of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).

A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

A GAF score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF score of 31 to 40 is meant to reflect an examiner's assessment of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

In a September 2006 VA treatment record, the Veteran stated that he had passive suicidal ideations and that sometimes he would get lost in his neighborhood and not know where he was.  A GAF score of 62 was assigned.

At a November 2006 fee-basis VA examination by QTC Medical Services, the Veteran reported having the following symptoms of posttraumatic stress disorder: difficulty falling asleep; nightmares; irritability; being short-tempered and verbally abusive toward others; poor social skills; persistent and recurrent recollections, dreams, and distress (with anxiety, nervousness, and palpitations) related to traumatic war events and with exposure to sensory triggers; avoidance of stimuli associated with traumatic events; hypervigilance; and exaggerated startle response. He stated that he was unable to relate to people, that he preferred to be alone, and that he had not been able to be gainfully employed on a consistent basis.  At the time of this examination, he was working as an auto mechanic supervisor and had a difficult relationship with his supervisor and a fair relationship with his coworkers.

A mental status evaluation at the November 2006 examination revealed that the Veteran was oriented, with appropriate appearance, hygiene, behavior, and thought processes.  He had a near-continuous depressed mood, but such did not affect his ability to function independently.  His affect was angry, his psychomotor activity was decreased, and he had poor eye contact.  His communication, speech, concentration, abstract thinking, and memory were all within normal limits, and his judgment was not impaired.  He manifested no panic attacks, suspiciousness, delusions, hallucinations, obsessional rituals, suicidal ideation, or homicidal ideation.

The November 2006 examiner diagnosed the Veteran with posttraumatic stress disorder, and assigned a GAF score of 60.  The examiner opined that the Veteran was unable to establish and maintain effective work/school and social relationships because of his outbursts of anger, short-temperedness, verbal abuse, and constant fighting.  The examiner opined that the Veteran was unable to maintain effective family role functioning because he preferred to be alone and had three failed marriages.  The examiner opined that the Veteran was unable to perform recreation or leisurely pursuits because he had no desire to participate in any leisure activities, even though he did not have difficulty performing activities of daily living.  The examiner opined that the Veteran appeared to pose no threat of persistent danger or injury to himself or others; but with no support system or social or coping skills, his prognosis was guarded.

In November 2006 statements, two people who claimed to know the Veteran described the Veteran's difficulties with maintaining effective social relationships and employment due to his posttraumatic stress disorder symptoms, including social withdrawal, suspiciousness, inappropriate anger, anxiety, depression, and intrusive thoughts.  One of these people noted that the Veteran did, at times, exhibit suicidal thoughts.

In a December 2006 VA treatment record, the Veteran revealed that he had a suicidal plan as recently as six months prior (but no current suicidal ideation) and that he had a history of hearing voices as recently as one week prior.  A GAF score of 65 was assigned.

In an October 2007 statement, the Veteran's then girlfriend described how the Veteran's symptoms of posttraumatic stress disorder adversely affected his occupational and social functioning.

At an October 2007 VA examination, the Veteran reported having the following symptoms of posttraumatic stress disorder: anger outbursts; difficulty controlling his temper; hopelessness; low motivation; depression; irritability; lack of focus; memory problems (including difficulty remembering what people recently told him as well as remembering names); recurring nightmares; anxiety; avoidance of traumatic triggers; and social withdrawal.  He reported that he had not worked since December 2006 because he could not keep a job (due to not fitting in and having difficulty with people on the job).  He stated that he had been with the same girlfriend for six years and that she was the only person he was emotionally close to, but he described their relationship as "very stormy."  He stated that he had two adult children whom he only spoke to about once a year.  He reported that he lived with three housemates (with whom he shared responsibility for chores), stayed physically active, and engaged in hobbies.  He revealed that very infrequently he would hear his name being called, but otherwise did not report any auditory or visual hallucinations.  He noted that a few times a month he would become "down" and neglect personal hygiene, but generally he did not have a problem with this.

A mental status evaluation at the October 2007 examination revealed that the Veteran had fair grooming and hygiene, maintained appropriate eye contact, and was cooperative.  His speech was slow in pace and low in volume.  His thought processes were intact and his statements were organized.  He became slightly tearful when talking about his current mood, which he described as tired and frustrated.  He did not manifest any delusions, perceptual disturbances, or homicidal or suicidal thoughts, intentions, or plans.  He was alert and oriented to person, place, and time.  His memory, general fund of knowledge, and reasoning ability were unimpaired, but his judgment and proverb interpretation were slightly impaired.

The October 2007 examiner diagnosed chronic posttraumatic stress disorder, and assigned a GAF score of 60.  The examiner noted that the Veteran did not report significant posttraumatic stress disorder symptoms that would interfere with his daily work, but rather expressed concern related to his lack of employment and financial and residential stability.  The examiner stated that the GAF score of 60 was based on the Veteran's moderate difficulty in social and occupational functioning.  The examiner opined that the Veteran was currently employable.

VA treatment records dating from April 2008 through October 2008 documented the Veteran's ongoing treatment for posttraumatic stress disorder symptomatology, with GAF scores ranging from 50 to 55.

In a July 2008 statement, the Veteran's girlfriend described how the Veteran's symptoms of posttraumatic stress disorder adversely affected his occupational and social functioning.

In July 2008 statements, two of the Veteran's former employers described how the Veteran's anger and hostility toward other employees and customers negatively affected his job performance.

A July 2008 VA treatment record documented the Veteran's call to the National Suicide Hotline, at which time he stated that he did not want to die and would not want to think about harming himself, but that sometimes things got so overwhelming that he felt hopeless.  He revealed that he did not have active plans to harm himself.

At a March 2009 VA examination, the Veteran reported having the following symptoms of posttraumatic stress disorder: daily intrusive memories of Vietnam; nightmares; avoidance of traumatic triggers; sleeping difficulties; exaggerated startle response; and marked irritability.  The Veteran described his trouble with keeping jobs and reported that his last job ended about six months prior after he got into a fight with his boss.  He noted that he was still with his long-time girlfriend, but that they did not live together because of her doubts about his ability to take care of her.  The Veteran stated that he was very much a loner and only had one friend.  His daily activities included spending time on the computer looking for employment, doing woodworking and selling decorative items that he made, and taking care of the house that he lived in.  The Veteran stated that he could not tolerate much social stimulation and was quick to become irritated and to verbally escalate with others when they irritated him.  He denied any current depression, suicidal ideation, homicidal ideation, obsessive-compulsive traits, symptoms of panic disorder, and psychotic symptoms.

A mental status evaluation at the March 2009 examination revealed that the Veteran was well-groomed, with a cooperative attitude, unremarkable motor activity and speech, appropriate affect (though constricted in range), and normal thought process.  He was alert, oriented, and free of confusion.  His attention, concentration, and memory appeared to be grossly intact, and his insight and judgment appeared to be fair.

The March 2009 examiner diagnosed the Veteran with chronic posttraumatic stress disorder, and assigned a GAF score of 55, as well as a GAF score of 60 for the posttraumatic stress disorder alone (apart from substance abuse).  The examiner opined that, with ongoing treatment and his good work skills, there was no reason why he should not be able to continue working, at least in a part time capacity.  In an April 2009 addendum, the March 2009 examiner opined that the Veteran's posttraumatic stress disorder did not preclude full time work.

At his March 2009 RO hearing, the Veteran stated that he had called a suicide hotline a couple of months prior.  He reported that he was not close with his children, he did not go to church (as there were too many people and he was not friendly), he had road rage, and he only had one friend as he was a loner.  He stated that he was still with his long-time girlfriend, but that the relationship was rough at times.

In an April 2009 statement, one of the Veteran's ex-wives (and the mother of his children) described the Veteran's posttraumatic stress disorder symptomatology while she was married to him from 1970 to 1980.

At an April 2011 VA examination, the Veteran reported having the following symptoms of posttraumatic stress disorder: depression; anhedonia and amotivation; sleep difficulties; limited energy; feelings of worthlessness; variable concentration and difficulty completing long term projects; forgetfulness; a "nasty temper" (with verbal outbursts directed at his brother, brother-in-law, and girlfriend); intrusive memories of Vietnam; distressing dreams; avoidance of traumatic triggers; social detachment; and occasional hypervigilance.  He denied a history of suicide attempts since his last examination and noted that his most recent fleeting thoughts of self-harm were about three months prior (but he did not act on these).  He denied homicidal ideation, plan, or intent, as well as any generalized anxiety, panic, mania, psychosis, or obsessive-compulsive behaviors.  He reported infrequent experiences of hearing things (such as his name being called) but stated that this may be related to his hearing/tinnitus issues.  The Veteran described his relationship with his long-time girlfriend as "rather rocky" and his relationship with his two children as "very poor."  He described a typical day as including reading, being on the computer/Internet, watching TV, doing yardwork at his girlfriend's house, working on his book about Vietnam (which he had been writing for the past four to five months but was a slow process due to bringing up distressing memories), woodworking, and walking his dog.  He stated that he enjoyed woodworking, his relationship with his dog, and helping his girlfriend out.  When asked about friendships, he reported that his dog was his "number one companion" and that he only spent time with his girlfriend.  He stated that he had had one friend, but they had an argument ten to fifteen years ago and had not spoken since.  He reported that he had stopped working three years prior because he could not take the interpersonal stress anymore.  His activities of daily living were noted to be intact and regular.

A mental status evaluation at the April 2011 examination revealed that the Veteran was appropriately groomed, with cooperative manner, adequate eye contact, unremarkable speech, logical and goal-directed thought processes, euthymic and guarded mood, and appropriate affect.  There was no evidence of hallucinations or delusions.  The Veteran denied any homicidal or suicidal ideation, plan, or intent.  He was oriented to person, place, date (though he stated it was the 10th when it was the 11th), and situation.  Cognitive ability, judgment, and insight appeared adequate.

The April 2011 examiner diagnosed posttraumatic stress disorder and assigned a GAF score of 55 to represent moderate symptoms with impairment in occupational and social functioning.  The examiner opined that the Veteran appeared capable of maintaining employment, at least in a part-time capacity, in a position with limited interpersonal stress/responsibilities.

A June 2011 private psychiatric examination report is also of record.  After reviewing the evidence of record and interviewing the Veteran, the examining psychiatrist diagnosed severe posttraumatic stress disorder, characterized by symptoms such as suicidal ideation, aggressive behavior toward almost anyone he came into contact with, extensive social isolation, irritability, past audiological hallucinations, inappropriate behavior, and rage outbursts.  The examiner noted that the Veteran's work history has been extremely unstable and indicated an incapacity to function in any workplace setting.  The examiner opined that the Veteran was unable to maintain consistent employment due to his severe posttraumatic stress disorder symptoms.  The examiner stated that the Veteran had an ongoing inability to maintain even the most basic social relationships due to his posttraumatic stress disorder.  The examiner assigned a GAF score of 35.

In a January 2014 rating decision, the RO granted a total disability rating based on individual unemployability from September 19, 2006, the date he met the schedular requirements of having a combined service connected disability rating of 70 percent or more.  

In May 2014 the Veteran submitted documentation showing that he was married in February 2014 to the woman who he had identified as his girlfriend throughout the appeal.  A March 2014 statement from the Veteran indicated that he and his wife lived together.

The Board found in its October 2012 decision that the Veteran met the criteria for a 70 percent rating under Diagnostic Code 9411, because his posttraumatic stress disorder symptoms have caused occupational and social impairment with deficiencies in most areas throughout the entire period of claim.  38 C.F.R. § 4.130, Diagnostic Code 9411.

However, the evidence does not demonstrate that the Veteran meets the criteria for a rating in excess of 70 percent under Diagnostic Code 9411, because his posttraumatic stress disorder symptoms have never been productive of total social impairment.

That he has maintained a long-term relationship with a woman throughout the appeals period, and that this relationship has recently resulted in marriage and cohabitation, is strong evidence that the Veteran's posttraumatic stress disorder does not result in total social impairment.  

Further, he has consistently presented to VA mental status examinations as oriented and cooperative.  His disability picture has not been shown to be productive of gross impairment in thought processes or communication or an inability to perform activities of daily living at any time.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board has considered the June 2011 private psychiatrist's report.  However, the Board finds that examiner's conclusion that the Veteran had an ongoing inability to maintain even the most basic social relationships due to his posttraumatic stress disorder to be inconsistent with the long-term relationship/marriage discussed above.  Further, that examiner's assignment of a GAF score of 35 is not found to be persuasive evidence as to his disability level because it is so inconsistent with the other scores of record.  With the exception of this single score of 35, GAF scores ranging from 50 to 65 were assigned throughout the period of the current claim.  That includes those on the VA examinations in November 2006 (60), October 2007 (60), March 2009 (60 for posttraumatic stress disorder), and April 2011 (55).  These examiners provided detailed descriptions of the Veteran's symptoms and impairment levels, and these supported the assigned GAF scores.  Such scores reflect moderate to severe symptomatology that has been adequately addressed by the 70 percent evaluation currently assigned.  It is significant to reiterate that the Rating Schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

The Board has focused here on the Veteran's social impairment since the criteria for a 100 percent rating require total occupational and social impairment.  Notwithstanding this, the Joint Motion specifically indicated that the Board must also "fully consider and discuss evidence pertaining to Appellant's level of occupational impairment."  

The June 2011 private psychiatrist determined that the Veteran had an incapacity to function in any workplace setting and was unable to maintain consistent employment due to his severe posttraumatic stress disorder symptoms.  Again, the private psychiatrist's opinion differs sharply from the consistent and well-supported opinions and findings of the VA examiners throughout the history of the appeal:  At the November 2006 VA examination, the Veteran indicated that he was working; the October 2007 VA examiner stated that the Veteran was employable; the March 2009 VA examiner stated that the Veteran should be able to continue to work in a part time capacity; and the April 2011 VA examiner stated that the Veteran appeared capable of maintaining employment, at least part-time, in a position with limited interpersonal stress/responsibilities.  Further, the Veteran told the April 2011 VA examiner that he had been working on a book about Vietnam for the past four or five years.  The Board does not find the foregoing evidence, taken as a whole, to be indicative of total occupational impairment.

The preponderance of the evidence is against the claim; there is no doubt to be resolved and a rating greater than 70 percent is not warranted.  

Extraschedular Considerations

The rating criteria considered in this case reasonably describe the Veteran's disability level and symptomatology.  There are no extraordinary manifestations and the Veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation for the service-connected posttraumatic stress disorder is adequate and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

The issue of entitlement to a disability rating in excess of 10 percent for coronary artery disease prior to May 1, 2009, is dismissed.

A disability rating in excess of 70 percent for posttraumatic stress disorder is denied.


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


